Conviction for wantonly and wilfully killing a dog; punishment, a fine of $25.00.
The 1911 Penal Code of this State, Art. 1231, provided that one who wilfully and wantonly killed a domestic animal, etc., specifically naming and including therein dogs, should be punished as provided. For some reason the 1925 revision of our Penal Code failed to bring forward said article, and the act described in the complaint against this appellant is not now an offense against the law. It being provided by our Constitution and statute that no person shall be punished for any offense not specifically denounced and defined, it becomes necessary for us to reverse this judgment.
The judgment of conviction will be reversed and the prosecution ordered dismissed.
Dismissed.